The opinion of the Court was delivered by
Willard, A. J.
We find no sufficient ground to reverse the decree of the Circuit Court.
The guardian received the estate of his ward in 1857. The estate then consisted of choses in action arising on notes of individuals. It was the clear duty of the guardian to collect demands of this nature and to put the estate in the condition of investment. The principles applicable to this duty are stated by us in Nance vs. Nance, 1 S. C., 209. It is stated that it was not practicable at the place of residence of the guardian and his ward to make investments conformable to the general principles settled in that case. That fact does not appear in evidence and cannot be assumed. The guardian neglected this important duty until the disturbed condition of business resulting from the war rendered it impracticable to place the estate in a condition of proper security. The subsequent inability of the guardian to make judicious investments must be referred to his neglect to place the estate in proper condition at an earlier day.
The guardian was properly held accountable for the nominal value of the debts which it was his duty to collect, he not having made it to appear that such debts were not collectible at the time when they should have been collected.
The decree was clearly wrong in not allowing to the guardian the full amount advanced for his ward in Confederate currency. The evidence afforded no proper data for reducing the amounts thus paid to any other standard than that of the current value of Confederate money.
The counsel for appellant urges that he was deprived of a full hearing before the Circuit Court on the appeal from the Probate Court. It will not be necessary to consider whether such fact could affect the validity of the decree of the Circuit Court, for it appears that, subsequently to the decree being made, the appellant’s counsel was heard, and the Court, on such hearing, refused to disturb the decree. The counsel for appellant has received a full hearing in this Court, and all matters are open before us as completely as they were in the Circuit Court, and we see no good reason for sending the case back for further argument there.
*325The decree of the Circuit Court should be modified to conform to the principles of this decree, and the cause remanded for the correction of the account accordingly.
Moses, C. J., and Wright, A. J., concurred.